
	

113 HR 2540 IH: Expedited Hiring for VA Trained Psychiatrists Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2540
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Cartwright (for
			 himself, Mr. Rooney,
			 Ms. Kaptur,
			 Ms. Jenkins,
			 Mr. Cassidy,
			 Mr. Ryan of Ohio,
			 Ms. Shea-Porter,
			 Mr. Chabot, and
			 Ms. Duckworth) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  authority of the Secretary of Veterans Affairs to hire
		  psychiatrists.
	
	
		1.Short titleThis Act may be cited as the
			 Expedited Hiring for VA Trained Psychiatrists Act of
			 2013.
		2.Appointment of
			 psychiatrists by Veterans Health Administration
			(a)In
			 generalChapter 74 of title
			 38, United States Code, is amended by inserting after section 7406 the
			 following new section:
				
					7406A.Appointment
				of certain psychiatrists who complete residencies
						(a)In
				general(1)Subject to subsection
				(b), the Secretary may appoint, without regard to civil service or
				classification laws a psychiatrist who completes a residency under section 7406
				of this title to a position under section 7401 or 7405 immediately after such
				residency, if the psychiatrist meets the qualifications established in
				regulations prescribed by the Secretary for such position.
							(2)The Secretary may begin the process
				of appointing a psychiatrist under paragraph (1) before the psychiatrist
				completes a residency.
							(b)Positions
				permittedThe Secretary may
				appoint a psychiatrist under subsection (a) if the position to which the
				psychiatrist is appointed has been unfilled for not less than 35 days as of the
				date of the
				appointment.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 7406 the following
			 new item:
				
					
						7406A. Appointment of certain
				psychiatrists who complete
				residencies.
					
					.
			
